Citation Nr: 1113435	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  01-05 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to June 1993.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2000-issued rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied service connection for the issue currently on appeal.  

This matter was previously before the Board in April 2010, at which time it denied service connection for hypertension.  The Veteran appealed the April 2010 Board decision denying service connection for hypertension to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 Order, the Court remanded the Board's denial of service connection for hypertension for further development consistent with instructions in a November 2010 Joint Motion for Remand (Joint Remand).  This matter is now before the Board for further appellate consideration pursuant to the Court's order.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, pursuant to the November 2010 Court Order, this matter is remanded for further evidentiary development.  

Initially, the November 2010 Joint Remand indicated that a review of the evidence shows that VA examination reports dated in October 1993 and prior to November 2004 are missing and have not been located and associated with the claims file.  Specifically, the Joint Remand observed that the Veteran underwent a VA examination in October 1993, as well as a cardiovascular examination prior to November 1994.  According to a February 1994 rating decision and November 1994 statement of the case, the cardiovascular examination report contains elevated blood pressure readings and my contain medical information relating to the Veteran's hypertension within one year of discharge from service.  Thus, it may be relevant to his claim for service connection in this case.  However, a review of the claims file reveals that such records have not been associated with the claims file.  

Additionally, the November 2010 Joint Remand also indicated that VA failed to make reasonable efforts to obtain the Veteran's VA medical treatment records dated prior to February 1994.  In this regard, while the RO requested in June 2005 medical treatment records from the Pensacola VA medical center (VAMC), it only requested such records dating back to February 1994 and only those records relating to headaches and sleep disorders.  It failed to obtain all relevant evidence with regard to the Veteran's claim for service connection for hypertension.

In this regard, VA's duty to assist pertains to obtaining records of the Veteran's relevant medical treatment.  38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2010); 38 C.F.R.  §§ 3.159(c)(2), (c)(3) (2010).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  Because the October 2003 VA examination report, the cardiovascular examination report dating prior to February 1994, and any record of treatment for hypertension prior to February 1994 would be relevant to the Veteran's claim, the AOJ should make further attempts to obtain these reports and treatment records, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent records of any medical treatment for the Veteran's hypertension from the appropriate VAMC dating prior to February 1994.  

Also obtain from the appropriate VAMC an October 1993 VA examination report and a cardiovascular examination report that dated prior to November 1994.  If either or both the October 1993 examination and/or the cardiovascular examination dating prior to November 1994 was/were provided by a private physician, the Veteran should furnish signed authorizations for the release to VA of any such private medical records in connection with each non-VA source he identifies. 

Copies of these and other medical records (not already in the claims folder) from all sources should be requested.  All records obtained should be added to the claims folder.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

2.  Readjudicate the claim of service connection for hypertension in light of any additional medical evidence received since the issuance of the supplemental statement of the case (SSOC) in December 2009.  If the claim is not granted to the Veteran's satisfaction, send him and his representative another SSOC.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration. 
  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


